PER CURIAM.
These above styled appeals were taken by the defendants below from an adverse judgment, based on a directed verdict for the plaintiff in an action ex contractu.
The transaction out of which the action arose is disclosed in this court’s opinion on the prior interlocutory appeal which was filed as to a question of jurisdiction, Harris v. Bean, Fla.App.1966, 182 So.2d 464. The amount recovered here was the balance due to appellee from the appellants on the contract described in the cited case.
The brief of the appellants presents' one point, viz: “Whether defendants can, as a matter of law, be held personally responsible under a contract made with plaintiff for the benefit of a corporation not yet in existence where there is testimony that the *369plaintiff knew that such corporation was to be formed at a date in the future.”
On consideration of the record we agree with the contentions advanced in the brief of the appellee that the evidence was not in conflict on any matter material to thel decision, and that there was an absence of evidence that the plaintiff agreed to look to a corporation to bei formed rather than to the contracting individuals for payment.
Affirmed.